245 S.W.3d 924 (2008)
Jimmy LOVE-EL, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 89892.
Missouri Court of Appeals, Eastern District, Division Two.
February 19, 2008.
Scott Thompson, Office of the Missouri Public Defender, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Cory Lee Atkins, Assistant Attorney General, Jefferson City, MO, for respondent.


*925 ORDER
PER CURIAM.
Movant, Jimmy Love-El, appeals from the judgment denying his Rule 24.035 motion without an evidentiary hearing. On appeal, movant argues that his counsel coerced him into entering his guilty plea.
The motion court's findings and conclusions are not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed. Rule 84.16(b).